—Appeal by the defendants, as limited by their brief, from so much of (1) an order of the Supreme Court, Queens County (Di Tucci, J.), dated September 3, 1993, as granted the plaintiff’s motion to vacate a stipulation, and (2) an order of the same court, dated September 3, *6611993, as granted the motion by Ruperto Ona, Juan Mateo, and Esther Ramos to intervene in this action.
Ordered that the orders are affirmed insofar as appealed from, with one bill of costs, for reasons stated by Justice Di Tucci at the Supreme Court. Sullivan, J. P., Miller, Copertino, Joy and Friedmann, JJ., concur.